UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7703


SAMUEL ELLIS,

                Plaintiff - Appellant,

          v.

ROBERT LEWIS; PAULA SMITH; YVONNE LOCKLEAR; DR. RON BELL;
TERI CATLETT,

                Defendants - Appellees,

          and

GLENN   WILLIAMS;   HOPE   SMITH;     STEVE   BISSELL;    BONNIE
STRICKLAND; SHARON KRISTOFF,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03122-FL)


Submitted:   May 24, 2016                     Decided:   June 2, 2016


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Ellis, Appellant Pro Se.    Donna Elizabeth Tanner, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Lucian
P. Sbarra, HEDRICK GARDNER KINCHELOE & GAROFALO, LLP, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Samuel     Ellis    appeals   the    district     court’s   order    denying

relief   on   his   42   U.S.C.    § 1983     (2012)    complaint.       We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                       Ellis

v. Lewis, No. 5:12-ct-03122-FL (E.D.N.C. Sept. 29, 2015).                        We

deny Ellis’ motion to appoint counsel and for the release of

documents and dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the   materials

before   this   court    and   argument      would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                         3